Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive.
Applicant submits that there is no description or drawings in Whalen regarding threads in either of the bore of the bracket head 37 or on the bushing 38.
Examiner concedes this erroneous interpretation.  However, the essential teaching of Whalen relied upon in the previous rejections is the mechanism for clamping an adjustable bushing in place within a bore.  One having ordinary skill in the art would readily appreciate that the setting screw of Schoolman and the clamping mechanism of Whalen would both be useable as a means for setting the position of a bushing within a bore, regardless of whether the bushing and bore are correspondingly threaded.  Furthermore, since the bushing and bore of Schoolman are threaded in the first place, the combination of Schoolman and Whalen need not rely on Whalen for this limitation.
Applicant further submits that Whalen does not disclose that the bushing 38 laterally adjusts the closing wheels.
However, Whalen discloses that, “By adjustment of the bushings 38 in the clamping brackets 37 the relative angle of the wheels with respect to the ground can be varied and the effective spacing between the wheels can be changed” (Col. 4, lines 53-56, emphasis added).  Furthermore, even if Whalen did not disclose such functionality, the essential teaching relied upon in the previous rejections is the mechanism for clamping an adjustable bushing in place within a bore.  Schoolman discloses adjusting a lateral position in the first place, and so the combination need not rely on Whalen for this limitation.
Applicant further submits that the obviousness assertion appears to be based on hindsight.  Specifically, Applicant asserts that cutting off the head 37 of Whalen and substituting it for the Schoolman head 56 is a dissection and reconstruction using bits and pieces from the two references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/I.A.N./Examiner, Art Unit 3671